DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites “204”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it encompasses signals per se. Though the preamble of the claim does recite hardware, the claim itself is directed towards a computer program comprising instructions that are executed by the hardware and not the hardware itself and thus as instructions may be transmitted through signals the claim encompasses transitory forms of signal transmission.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for absolute timing errors not being taken into consideration when providing service, does not reasonably provide enablement for only taking into account relative timing errors. Based on the specification, the examiner believes that the applicant primarily intended for the claim to exclude absolute timing errors from being taken into consideration, but the way the claim is drafted would exclude everything but relative timing errors, such as distance and available bandwidth, which would be physically and logically impossible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10-14, 18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Da (US 20160302165 A1).
Regarding claim 1, Da discloses:
“A method performed by a system of a wireless communication network related to provisioning of a time-sensitive service related to a wireless device, the wireless communication network comprising a plurality of antenna reference points, ARPs, of one or more radio access network nodes of the wireless communication network, the method comprising:” ([para 0036]: “Some embodiments of the base stations 105, 110 implement a two-way synchronization protocol in order to meet the stringent timing requirements for position location.”)
“obtaining information that a first ARP and a second ARP of the plurality of ARPs are to provide the time-sensitive service to the wireless device;” ([para 0033]: “For example, the base stations 105, 110 may transmit OTDOA configuration parameters including configuration information for positioning reference signals (PRSs) to the e-SMLC 150 according to the LTE positioning protocol A (LPPa).”)
“determining, by inter-ARP radio signalling between ARPs of one or more pairs of the plurality of ARPs, one of the one or more pairs including the first ARP and one of the one or more pairs including the second ARP, a relative timing error between the first ARP and the second ARP, and” ([para 0044]: “The base stations 305, 310, 315 can mutually synchronize to each other by broadcasting timing reference signals and monitoring the timing reference signals transmitted by the other base station 305, 310, 315.”)
“taking the determined relative timing error into consideration when providing the service to the wireless device.” ([para 0047]: “Errors caused by an unknown number of hops may also be reduced because the base station 305, 310, 315 report measurements from all detectable cells and a minimum number of hops is inherently implied by the optimal estimation result after processing of all of the measured timing offsets.”)
Regarding claim 2, Da discloses all the features of the parent claim. Da further discloses: 
“wherein the determining of a relative timing error between the first ARP and the second ARP using inter-ARP radio signalling comprises: instructing the radio access network node of the first ARP to send a first radio signal to the second ARP and instructing the radio access network node of the second ARP to send a second radio signal to the first ARP in response to receiving the first radio signal;” ([para 0049]: “At block 405, the first and second base stations are configured to exchange timing reference signals.”)
“obtaining information of a first time point indicative of transmission of the first radio signal from the first ARP;” ([para 0050]: “At 410, the first base station transmits the first timing reference signal using the configured resources.”)
“obtaining information of a second time point indicative of reception of the first radio signal at the second ARP;" ([para 0050]: “At 430, the second base station receives the first timing reference signal that was transmitted by the first base station.”)
“obtaining information of a third time point indicative of transmission of the second radio signal from the second ARP;” ([para 0050]: “At 425, the second base station transmits the second timing reference signal using the configured resources.”)
“obtaining information of a fourth time point indicative of reception of the second radio signal at the first ARP, and” ([para 0050]: “At 415, the first base station receives the second timing reference signal that was transmitted by the second base station.”)
“determining the relative timing error between the first ARP and the second ARP based on the first, second, third and fourth time points.” ([para 0051]: “The first and second timing offsets are then used to determine a timing offset between the first and second base stations at block 440.”)
Regarding claim 3, Da discloses all the features of the parent claim. Da further discloses: 
“wherein only relative timing errors related to ARPs of the plurality of ARPs that are involved in the determining of a relative timing error between the first ARP and the second ARP are taken into consideration when providing the service to the wireless device.” ([para 0047]: “Furthermore, there is no need to define an original synchronization source because the base station 305, 310, 315 are mutually synchronized to each other.”)
Regarding claim 4, Da discloses all the features of the parent claim. Da further discloses: 
“wherein the determined relative timing error is taken into consideration by adjusting a time point for transmission of data of the time sensitive-service from the first ARP to the wireless device to a time point for transmission of data of the time-sensitive service from the second ARP to the wireless device based on the determined relative timing error in order to synchronize the transmission of data of the time-sensitive service from the first ARP to the transmission of data of the time-sensitive service from the second ARP.” ([para 0040]: “The base stations 105, 110 use the determined timing offset to adjust or correct other timing information. For example, the base stations 105, 110 may use the determined timing offset to correct timing information used to determine propagation delays between the base stations 105, 110 and the user equipment 125. The corrections may be applied prior to performing position location determinations based on the measured propagation delays. For another example, the base stations 105, 110 may use the determined timing offset to adjust their internal timing, e.g., by adjusting internal clocks by an amount equal to the timing offset, so the timing references in the base stations 105, 110 are synchronized to each other.”)
Regarding claim 8, Da discloses all the features of the parent claim. Da further discloses: 
“wherein the time-sensitive service is a Time-of-Arrival positioning service such as Observed Time Difference of Arrival, OTDOA, and wherein the method further comprises: obtaining an observed time difference of arrival at the wireless device, of a first positioning signal at the wireless device from the first ARP and of a second positioning signal at the wireless device from the second ARP, and wherein the taking of the determined relative timing error into consideration when providing the service to the wireless device comprises adapting the obtained observed time difference of arrival with the determined relative timing error.” ([para 0046]: “In some embodiments, the timing information is transmitted to an e-SMLC 340, which may combine the timing offsets and provide the improved estimate of the timing offset to one or more of the base stations 305, 310, 315 for timing adjustment or synchronization. The e-SMLC 340 may also store location information for the base stations 305, 310, 315, which may facilitate estimating and correcting for propagation delays between the base stations 305, 310, 315, as discussed herein. The e-SMLC 340 may use the timing adjustments to calibrate location determination algorithms, e.g., the OTDOA or UTDOA algorithms that are used to determine locations of user equipment. The timing adjustments may also be provided to the corresponding base station 305, 310, 315, which may use the timing adjustment to modify its timing.”)
Regarding claim 10, Da discloses all the features of the parent claim. Da further discloses: 
“obtaining information that the first ARP and a third ARP of the plurality of ARPs are to provide the time-sensitive service to a second wireless device, determining, by inter-ARP radio signalling between ARPs of one or more pairs of the plurality of ARPs, one of the one or more pairs including the first ARP and one of the one or more pairs including the third ARP, a second relative timing error between the first ARP and the third ARP, and taking the determined second relative timing error into consideration when providing the service to the second wireless device.” ([para 0027]: “Base stations can be synchronized within a few ns of the 100 ns required for OTDOA and UTDOA position location techniques by combining redundant measurements of a timing offset between each base station and one or more neighboring base stations. Each base station transmits a reference signal and receives reference signals from one or more neighboring base stations. Each base station can then determine one or more timing offsets between itself and the one or more neighboring base stations based on the received reference signals.”)
Claims 11-14, 18, and 20-21 contain substantially similar subject matter to claims 1-4, 8, and 10 and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da (US 20160302165 A1) in view of Shah (US 20160187458 A1).
Regarding claim 5, Da discloses all the features of the parent claim. 
Da does not explicitly disclose “wherein the determined relative timing error is taken into consideration by determining whether the relative timing error is below a defined threshold for providing the time-sensitive service.”
However, Shah discloses the missing feature “wherein the determined relative timing error is taken into consideration by determining whether the relative timing error is below a defined threshold for providing the time-sensitive service” ([para 0167]: At operation 810, server 110 may determine whether the clock bias of base station 104 as determined by mobile device 102 at the first time differs from the clock bias of base station 104 as determined by mobile device 102 at the second time. If the difference exceeds a threshold drift value, flow may proceed to operation 814. If the difference does not exceed a threshold drift value, flow may proceed to operation 812.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Da and Shah, to modify the determination as disclosed by Da, to take into account whether the timing error is below a threshold as disclosed by Shah. The motivation for doing so is that it is necessary for the timing error to be below a threshold for certain services, and thus by only performing a service when it is possible it prevents wasted time and resources, thus improving service efficiency. Therefore, it would have been obvious to combine Da with Shah to obtain the invention as specified in the instant claim.
Regarding claim 7, Da discloses all the features of the parent claim. 
Da does not explicitly disclose “wherein the determined relative timing error comprises information of historical drift of the relative timing error and information of when the relative timing error was determined.”
However, Shah discloses the missing feature “wherein the determined relative timing error comprises information of historical drift of the relative timing error and information of when the relative timing error was determined.” ([para 0155]: As described above, in some embodiments, at various times when mobile device 102 determines a clock bias, mobile device 102 can report the clock bias to server 110, and server 110 can determine if the clock bias is drifting over time, for example, over a period of hours, days, or relative to a reference period of time, etc. Alternatively, mobile device 102 can store clock biases determined at different times and mobile device 102 can determine if the clock bias is drifting over time.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Da and Shah, to modify the determination as disclosed by Da, to take into account whether the timing error drifts over time as disclosed by Shah. The motivation for doing so is that it allows a determination of how long a determination is likely to be accurate for, and thus allows moving away from transmissions that are likely to be inconsistent, thus improving service reliability. Therefore, it would have been obvious to combine Da with Shah to obtain the invention as specified in the instant claim.
Claims 15 and 17 contain substantially similar subject matter to claims 5 and 7 and are rejected for similar reasons.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Da (US 20160302165 A1) in view of Roggendorf (US 9407357 B1).
Regarding claim 6, Da discloses all the features of the parent claim. 
Da does not explicitly disclose “wherein the determined relative timing error comprises a quality estimate estimating the accuracy of the relative timing error.”
However, Roggendorf discloses the missing feature “wherein the determined relative timing error comprises a quality estimate estimating the accuracy of the relative timing error.” ([col 8, ln 9-11]: Timing error quality determination module 526 is configured to quantify or otherwise describe the quality of the timing error determined by module 524.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Da and Roggendorf, to modify the determination as disclosed by Da, to take into account the quality of the timing error as disclosed by Roggendorf. The motivation for doing so is that in the case that multiple values are similar it allows a determination that is more likely to serve the intended purpose to occur, thus improving service reliability. Therefore, it would have been obvious to combine Da with Roggendorf to obtain the invention as specified in the instant claim.
Claim 16 contain substantially similar subject matter to claim 6 and is rejected for similar reasons.

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9, of the closest prior arts Da discloses all the features of the parent claim as disclosed previously in this action. However, Da does not disclose “wherein the time-sensitive service is a Coordinated Multipoint service (CoMP), and wherein the first ARP is a serving cell and the second ARP is a candidate cell, and wherein the method further comprises: obtaining a timing advance (TA) value for the wireless device determining when the wireless device is to transmit a CoMP signal to the first and the second ARP, the TA value being obtained so that the CoMP signal is received within a time window of the first ARP and within a time window of the second ARP, and wherein the taking of the determined relative timing error into consideration when providing the service to the wireless device comprises adapting the obtained TA value with the determined relative timing error, and the method further comprises: initiating transmission of the adapted TA value to the wireless device” within the context of the parent claim. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 9 obvious, over any of the prior art of record, alone or in combination. Claim 19 is similar to claim 9 and contains allowable subject matter for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412